Per Curiam. Petitioner Vera Arnold retained Attorney Patrick J. Benca on July 31, 2001, to represent her in a hearing in Pulaski County Circuit Court, Fifth Division. The trial court held this evidentiary hearing on July 31, 2001, and the court entered Findings of Fact and Conclusions of Law on August 3, 2001. On August 16, 2001, Attorney Benca filed with this court a motion to supplement the record, and on that same day, the trial court granted Benca’s motion to be relieved as counsel as he had fulfilled the duties for which he had contracted with Arnold. However, because Arnold’s motion to supplement the record was pending in this court, the Arkansas Supreme Court Clerk contacted Benca on August 21, 2001, advising him the he must enter his appearance here in order for the court to entertain Arnold’s motion to supplement the record. On August 27, 2001, Benca filed a motion to enter his appearance for the limited purpose of handling Arnold’s motion to supplement the record.  We hereby grant Attorney Benca’s motion to enter his appearance while this court considers Arnold’s motion to supplement the record and until the court has been provided the status of this appeal and the name of who, if anyone, will represent Arnold in this continuing matter. Motion granted.